Name: Commission Regulation (EC) No 706/98 of 30 March 1998 amending Regulation (EC) No 2604/97 concerning prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade policy;  European Union law;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 98/8 31. 3. 98 COMMISSION REGULATION (EC) No 706/98 of 30 March 1998 amending Regulation (EC) No 2604/97 concerning prior Community surveillance of imports of certain iron and steel products covered by the ECSC and EC Treaties originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on the common rules for imports and repealing Regulation (EC) No 518/94 (1), as last amended by Regulation (EC) No 2315/96 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (3), as last amended by Regulation (EC) No 847/97 (4), and in particular Article 9(1) thereof, Consultations having taken place within the committees set up under the Regulations referred to above, Whereas by Commission Regulation (EC) No 2604/97 (5), imports into the Community of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community and the Treaty establishing the European Community are subject to a priori Community surveillance for the period 1 January to 31 December 1998; Whereas by Decision No 1/95 of the EC-Turkey Associa- tion Council (6), the Association Council laid down the rules for implementing the final phase of the Customs Union in respect of products subject to the EC Treaty; Whereas in view of that Decision it is appropriate to remove from the scope of Regulation (EC) No 2604/97 all steel products subject to the EC Treaty, which originate in Turkey; Whereas consultations have taken place within the EC-Turkey Customs Union Joint Committee; whereas Turkey has agreed to establish corresponding arrange- ments in respect of imports into Turkey from third coun- tries of those products listed in Annex I to the Regulation which are subject to the EC Treaty; Whereas Annex I to Regulation (EC) No 2604/97 should be amended in order to distinguish those products which are subject to the EC Treaty, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) Regulation (EC) No 2604/97 is hereby amended as follows: 1. From 1 January 1998, the release for free circu- lation in the Community of iron and steel products covered by the ECSC and EC Treaties listed in Annex I shall be subject to prior Community surveillance in accordance with Articles 11 and 12 of Regulation (EC) No 3285/94 and Articles 9 and 10 of Regulation (EC) No 519/94. This applies to imports originating in all non-member countries other than in respect of (a) products originating in countries of the European Free Trade Association (EFTA) or in countries which are parties to the Agreement on the European Economic Area (EEA), and (b) EC Treaty products originating in Turkey, which are subject to the provisions of the EC-Turkey Customs Union. Products which are subject to a double-checking surveillance agreement established between a non-member country and the Community shall be subject to the conditions es- tablished by that agreement and not to the present Regulation. Article 2 Annex I to Regulation (EC) No 2604/97 is amended by the Annex hereto which identifies those products that are covered by the EC Treaty. Article 3 Annex II to Regulation (EC) No 2604/97 is amended in respect of the details for the Portuguese licensing office as follows:  delete: DirecÃ §aÃ o-Geral do ComÃ ©rcio,  insert: MinistÃ ©rio da Economia DirecÃ §aÃ o-Geral das RelaÃ §oÃ es EconÃ ³micas Internacionais. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 349, 31. 12. 1994, p. 53. (2) OJ L 314, 4. 12. 1996, p. 1. (3) OJ L 67, 10. 3. 1994, p. 89. (4) OJ L 122, 14. 5. 1997, p. 1. (5) OJ L 351, 23. 12. 1997, p. 28. (6) OJ L 35, 13. 2. 1996, p. 1. ¬ ¬EN Official Journal of the European Communities L 98/931. 3. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1998. For the Commission Leon BRITTAN Vice-President ¬ ¬EN Official Journal of the European CommunitiesL 98/10 31. 3. 98 ANNEX ANNEX I LIST OF PRODUCTS SUBJECT TO PRIOR SURVEILLANCE (1998) 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 10 7208 37 90 7208 38 10 7208 38 90 7208 39 10 7208 39 90 7208 40 10 7208 40 90 7208 51 10 7208 51 30 7208 51 50 7208 51 91 7208 51 99 7208 52 10 7208 52 91 7208 52 99 7208 53 10 7208 53 90 7208 54 10 7208 54 90 7208 90 10 7209 15 00 7209 16 10 7209 16 90 7209 17 10 7209 17 90 7209 18 10 7209 18 91 7209 18 99 7209 25 00 7209 26 10 7209 26 90 7209 27 10 7209 27 90 7209 28 10 7209 28 90 7209 90 10 7210 11 10 7210 12 11 7210 12 19 7210 20 10 7210 30 10 7210 41 10 7210 49 10 7210 50 10 7210 61 10 7210 69 10 7210 70 31 7210 70 39 7210 90 31 7210 90 33 7210 90 38 7211 13 00 7211 14 10 7211 14 90 7211 19 20 7211 19 90 7211 23 10 7211 23 51 7211 23 91 (1) 7211 23 99 (1) 7211 29 20 7211 29 50 (1) 7211 29 90 (1) 7211 90 11 7211 90 90 (1) 7212 10 10 7212 10 91 7212 20 11 7212 30 11 7212 40 10 7212 40 91 7212 50 31 7212 50 51 7212 60 11 7212 60 91 7213 10 00 7213 20 00 7213 91 10 7213 91 20 7213 91 41 7213 91 49 7213 91 70 7213 91 90 7213 99 10 7213 99 90 7214 20 00 7214 30 00 7214 91 10 7214 91 90 7214 99 10 7214 99 31 7214 99 39 7214 99 50 7214 99 61 7214 99 69 7214 99 80 7214 99 90 7215 90 10 7216 10 00 7216 21 00 7216 22 00 7216 31 11 7216 31 19 7216 31 91 7216 31 99 7216 32 11 7216 32 19 7216 32 91 7216 32 99 7216 33 10 7216 33 90 7216 40 10 7216 40 90 7216 50 10 7216 50 91 7216 50 99 7216 99 10 7225 11 00 7225 19 10 7225 19 90 7225 20 20 7225 30 00 7225 40 80 7226 11 10 7226 11 90 (1) 7226 19 10 7226 19 30 7226 19 90 (1) 7228 10 10 7228 10 30 7228 20 11 7228 20 19 7228 20 30 7228 30 20 7228 30 41 7228 30 49 7228 30 61 7228 30 69 7228 30 70 7228 30 89 7228 60 10 7228 70 10 7228 70 31 7228 80 10 7228 80 90 7301 10 00 Complete CN heading 7304 (1) Complete CN heading 7306 (1) 7307 93 11 (1) 7307 93 19 (1) 7307 99 30 (1) 7307 99 90 (1) (1) Products covered by the EC Treaty.